IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

THE STATE OF WASHINGTON,                   )       No. 77386-1-1 consolidated with
                                           )       No. 77387-9-1
                       Respondent,         )       No. 77388-7-1                      C=t
                                                                                      0•11•110
                                                                                                    Cn
                                                                                                   ••=4



                                           )                                                      rri
                       v.                  )       DIVISION ONE                                       Ca
                                                                                                      -rt
                                                                                                   ••-••



                                           )                                           1          -PI

TERRY LANE HOLLIS,                         )
                                                   UNPUBLISHED OPINION                            cnrni
                                           )
                                                                                                          r"-
                       Appellant.          )                                                     ....„.:1
                                                                                                  C3(   2  4
                                           )       FILED: June 3, 2019
                                                                                     C71

       MANN, A.C.J — Terry Hollis entered a plea agreement to resolve multiple felony

charges, but then moved to withdraw the plea agreement claiming his two attorneys

were ineffective. After the trial court appointed new counsel and held an evidentiary

hearing, the court denied Hollis's motion to withdraw his plea. On appeal, Hollis

contends that the trial court's denial was in error. We affirm.



       The State charged Hollis with numerous criminal offenses in three separate

cases. On September 29, 2015, Hollis broke into a residence and stole two guns. The

State charged Hollis with residential burglary, first degree unlawful possession of a

firearm, two counts of theft of a firearm, and first degree theft.1




       1   No. 16-1-00983-9 SEA.
No. 77386-1-1/2

       On October 21, 2015, Hollis pawned a television that his brother stole during a

burglary on September 30, 2015. The State charged Hollis with first degree trafficking

in stolen property.2

       While investigating the September 2015 burglaries, the Bellevue Police

Department got a court order to track Hollis's car using its Global Positioning System

(GPS). The GPS tracker placed Hollis's car near the scene of an armed robbery of a

pawn shop on February 19, 2019. The State arrested and charged Hollis with first

degree robbery and first degree trafficking in stolen property.3

       Initially, the court appointed Matt Hartman to represent Hollis on all three cases.

Hollis later hired private counsel, Gene Piculell, to represent him on the first degree

robbery case. Hartman continued to represent Hollis in the other two cases.

       Hollis faced 35 years in prison if convicted of all the charges in the residential

burglary case.4 The first degree robbery charge would be a second strike offense.

Because of the severity of the charges and lengthy sentencing exposure, Hollis entered

a global plea agreement resolving all three cases. Hollis pleaded guilty to first degree

trafficking in stolen property, first degree robbery, residential burglary, and theft of a

firearm. The State and Hollis agreed to a total sentence of 145 months. In exchange,

the State agreed to dismiss a count of first degree trafficking in stolen property, first

degree unlawful possession of a firearm, theft of a firearm, and first degree theft. The

State also agreed not to add additional counts of first degree unlawful possession of a

firearm and theft of a firearm. The United States Attorney's Office also agreed to



       2 No. 16-1-00181-1 SEA.
       3 No. 16-1-00681-3 SEA.
       4 No. 16-1-00983-9 SEA.

                                             -2-
No. 77386-1-1/3

"forego prosecution of federal charges related to" the three cases charged by the King

County Prosecuting Attorney.

       Before sentencing, Hollis informed the trial court that he wanted to withdraw his

pleas because he felt rushed, scared, and wanted more time and help understanding

his discovery. The trial court appointed new counsel, Emily Gause, who filed a motion

to withdraw the plea agreement. Hollis claimed that his counsel was ineffective,

rendering his plea involuntary.

       The trial court held an evidentiary hearing, taking testimony from Hartman,

Piculell, and Hollis. The trial court denied Hollis's motion, finding portions of Hollis's

testimony not credible, and concluded that Hollis's counsel was effective, his plea was

voluntary, and no manifest injustice would result. Hollis appeals.

                                              II.

       A denial of a motion to withdraw a guilty plea is reviewed for abuse of discretion.

State v. A.N.J., 168 Wash. 2d 91, 106, 225 P.3d 956 (2010). A court shall allow a

defendant to withdraw a guilty plea "whenever it appears that the withdrawal is

necessary to correct a manifest injustice." CrR 4.2(f). "[A]n involuntary plea is an

indicator of 'manifest injustice." State v. Osborne, 102 Wash. 2d 87, 97, 684 P.2d 683

(1984). A defendant can also show manifest injustice if he received ineffective

assistance of counsel before entering a guilty plea. A.N.J., 168 Wash. 2d at 109.

Ineffective assistance of counsel claims present a mixed question of law and fact and

are reviewed de novo. A.N.J., 168 Wash. 2d at 109.

       To demonstrate ineffective assistance of counsel, the defendant must show "(1)

that his counsel's performance fell below an objective standard of reasonableness and,


                                              -3-
No. 77386-1-1/4

if so,(2) that counsel's poor work prejudiced him." A.N.J., 168 Wash. 2d at 109. There is

a strong presumption that counsel's performance was reasonable. In re Pers. Restraint

of Caldellis, 187 Wash. 2d 127, 141, 385 P.3d 135 (2016). If the alleged deficiency can be

characterized as a legitimate trial strategy or tactic, then counsel was not deficient.

Caldellis, 187 Wash. 2d at 141.

       When analyzing prejudice related to effective assistance of counsel during plea

negotiations, the focus is on "whether counsel's constitutionally ineffective performance

affected the outcome of the plea process." Hill v. Lockhart, 474 U.S. 52, 58, 106 S. Ct.
366, 88 L. Ed. 2d 203 (1985). "[T]he defendant must show that there is a reasonable

probability that, but for counsel's errors, he would not have pleaded guilty and would

have insisted on going to trial." Hill, 474 U.S. at 58.

       We review challenged factual findings for substantial evidence. State v. Hill, 123
Wash. 2d 641, 647, 870 P.2d 313(1994). Substantial evidence exists when the record

contains sufficient evidence to persuade a "fair-minded, rational person, that the

declared premise is true." In re Pers. Restraint of Davis, 152 Wash. 2d 647, 679-80, 101
P.3d 1 (2004). "The party challenging a factual finding bears the burden of proving that

it is not supported by substantial evidence." Davis, 152 Wash. 2d at 680. "A trial court's

credibility determination cannot be reviewed on appeal, even to the extent there may be

other reasonable interpretations of the evidence." Davis, 152 Wash. 2d at 680.

                                             A.

       Hollis first contends that Piculell was ineffective for failing to interview witnesses.

We disagree. Hollis has not explained which witnesses Piculell should have

interviewed. Piculell represented Hollis on the first degree robbery case. The probable


                                             -4-
No. 77386-1-1/5

cause to charge Hollis with first degree robbery was based on circumstantial evidence.

A GPS tracker on Hollis's car showed his vehicle parked near the pawn shop while it

was being robbed. No witnesses were identified in the probable cause statement.

       Hollis cannot show that Piculell's performance was deficient without explaining

the witnesses that Piculell should have interviewed and how those interviews would

have affected Hollis's decision to plead guilty. Therefore, Hollis's claim of ineffective

assistance of counsel fails.

                                             B.

       Hollis next argues that both of his counsels' performances fell below an objective

standard of reasonableness because they failed to research the relevant law on

suppressing search warrants. We agree that only Piculell's performance was deficient,

but conclude that Hollis was not prejudiced by his counsel's deficiency.

       It is reasonable conduct for an attorney to research the relevant law. State v.

Kvllo, 166 Wash. 2d 856, 862, 215 P.3d 177 (2009). In the context of plea agreements,

the analysis depends in large part on whether the added research "would have led

counsel to change his recommendation as to the plea." See Hill, 474 U.S. at 59

(discussing the standard in the context of discovering exculpatory evidence). "Mhese

predictions of the outcome at a possible trial, where necessary, should be made

objectively, without regard for the 'idiosyncrasies of the particular decisionmaker." Hill,
474 U.S. at 60 (quoting Strickland v. Washington, 466 U.S. 668, 695, 104 S. Ct. 2052,

80 L. Ed. 2d 674 (1984)).




                                             -5-
No. 77386-1-1/6


                                             1.

       First we address Piculell's representation. Counsel must, at the very least,

"evaluate the evidence against the accused and the likelihood of a conviction if the case

proceeds to trial so that the defendant can make a meaningful decision as to whether or

not to plead guilty." A.N.J., 168 Wash. 2d at 111-12.

       During the evidentiary hearing, the State asked Piculell if he "[saw] any legal

basis to challenge those search warrants when [he] reviewed them." Piculell replied:

       I did not review them in detail for that; absolutely did not. I was aware of
       the conclusion, and communicated that to Mr. Hollis. 1 did—I did not
       parcel out that search warrant; urn, I did not research that search warrant;
       urn, I did not ask him about any of the involved parties, or [confidential
       informants]—anything associated with that search warrant.

Piculell explained that the reason he did not research the relevant law relating to

suppressing the warrants was because when Hollis retained him, the focus was

negotiating a plea agreement.

       Before recommending a defendant enter a plea agreement, a defense attorney

must evaluate the evidence against the accused to accurately assess the plea

agreement in relation to the charges. A.N.J., 168 Wash. 2d at 111-12. This requires, at

the very least, a cursory review of the validity of the search warrants that the State used

to obtain the evidence.

       Here, the evidence was circumstantial and stemmed from the court order for a

GPS tracker. Piculell explained that he did not review the warrants for any legal basis

to challenge them; thus his ability to assess the plea agreement and negotiate on behalf

of his client was impaired. It was not reasonable for Piculell to rely on Hollis's desire to

enter a plea agreement without assessing the validity of the warrants before negotiating

with the State.
                                             -6-
No. 77386-1-1/7

      While Piculell's decision not to research the law relating to the suppression of the

search warrant was deficient performance, Hollis fails to establish that there was a

reasonable probability that he would have proceeded to trial had he known that he could

challenge the basis of the search warrant. Hollis cites State v. Hinton, 179 Wash. 2d 862,

319 P.3d 9(2014), as the case that his counsel would have discovered, if he had

conducted research. In Hinton, a police officer obtained the cell phone of a suspected

drug dealer and used it to communicate with Hinton to arrange a drug deal. 179 Wash. 2d

at 870. The Hinton court concluded that "the officer's conduct invaded Hinton's private

affairs" and that Hinton's privacy interest was not extinguished when he sent messages

to a device that was not in his control. 179 Wash. 2d at 870, 873.

       Hollis, however, does not explain how Hinton affects the validity of the search

warrant here. Hollis merely asserts that there was standing to challenge the warrant.

Having standing to challenge the warrant is insufficient to show that Hollis would not

have entered the global plea agreement. In Hinton, the officer communicated with the

defendant, posing as the owner of the phone, which the court held invaded Hinton's

privacy interest. Here, the text messages that formed the basis for the GPS tracker

were between Hollis and his brother. The facts are not analogous to Hinton. Therefore,

Hollis has not shown he was prejudiced by his attorney's failure.

                                            2.

       Hollis next contends that Hartman incorrectly believed that there was no standing

to challenge the search warrant and was therefore deficient. The evidence

demonstrates that Hartman's performance was not deficient because Hartman

evaluated potential motions to suppress evidence.


                                           -7-
No. 77386-1-1/8

          Hartman interviewed the police detective and believed that the detective was not

qualified to testify about cell tower evidence. Hartman sought authorization to hire an

expert to assist him in challenging the admissibility of the evidence. Hartman also

researched the basis for challenging the search warrant and assessed the risk of an

unsuccessful suppression motion. Hartman discussed the cell tower evidence with

Hollis.     Hartman also indicated that, if the case proceeded to trial, he would have

challenged the admissibility of evidence, at least to preserve the issue for appeal. No

suppression motions were filed because Hartman began negotiating a plea agreement

with the State and in his experience, filing a motion to suppress would have chilled
    ,
those negotiations. Therefore, Hartman's performance did not fall below an objective

standard of reasonableness.

                                                3.

          Next Hollis contends that neither of his attorneys verified the State's calculation

of Hollis's sentencing exposure, rendering their representation deficient. We disagree.

          First, Hollis is not alleging that the State's calculation of his sentencing exposure

was incorrect. Second, Hollis has not cited any authority that it is ineffective assistance

of counsel when an attorney does not double check the State's calculation of a

defendant's sentencing exposure. Furthermore, the record demonstrates that both

attorneys, based on their experience, believed that the sentencing calculation was

correct. Hartman, at first, did not believe the sentencing calculation, but after

researching the issue, realized that the State's calculation was accurate. Therefore,

neither attorneys' performance fell below an objective standard of reasonableness.




                                               -8-
No. 77386-1-1/9

                                             C.

       Finally, Hollis contends that his attorneys failed to provide him with copies of the

discovery and thus were deficient. We disagree.

       Hollis attempts to attack the trial court's credibility determination, which cannot be

reviewed on appeal. Davis 152 Wash. 2d at 680. First, Hollis testified that he asked

Piculell at every meeting for a copy of the discovery. Piculell testified that Hollis did not

request a copy of the discovery. The trial court found that Piculell's testimony was

credible and therefore this issue is not reviewable on appeal.

       Second, Hollis testified that Hartman never went over any discovery, except for a

copy of the certification for determination of probable cause. Hollis claimed that he

asked Hartman for the discovery at every meeting. In contrast, Hartman testified that,

although he did not provide Hollis with a redacted copy of the discovery, he reviewed

the discovery extensively and "in great detail" with Hollis. Hartman testified that Hollis

had asked for the discovery, but Hartman believed the issue was "mooted" when the

plea negotiations began. Hartman testified that, at that point, Hollis never renewed his

interest in a copy of the discovery, and if Hollis had, he would have sought a redacted

version from the State. The trial court did not find Hollis's testimony that he repeatedly

asked Hartman for copies of the discovery credible. Again, this credibility determination

is not reviewable on appeal.

       Hollis's only basis for establishing his plea was involuntary was that his counsel

was ineffective. Since we find that neither counsel was ineffective, Hollis has failed to

establish that his plea was involuntary. Hollis's plea did not result in manifest injustice.




                                             -9-
No. 77386-1-1/10

      We affirm.




                          avil A c,7-..
                            i

WE CONCUR:




                   -10-